F iLED
                                                                                                COUPNT QP
                                                                                                          APPEALS
                                                                                                    DiVISIQhl.
                                                                                                                    x

                                                                                              2015 AIL - 7
                                                                                                           Kiri 8: 45
                                                                                              S T;, Np
                                                                                                          1\`l , SYN,
                                                                                              f3
                                                                                                         EPU y



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                           DIVISION II


 STATE OF WASHINGTON,                                                      No. 45961 -2 -II


                                                                     UNPUBLISHED OPINION
                                  Respondent,          I
        V.




 GLENN T. HANSEN,




       BJORGEN, J. —    Glenn T. Hansen appeals from his conviction for second degree


trafficking in stolen property, entered following a bench trial, and from the sentence imposed.
Hansen argues that the trial court should not have considered his statements to the investigating

officer because the State failed to independently establish the corpus delicti of the crime and that

without those statements, insufficient evidence supports the conviction. We agree with Hansen

on both points. Therefore, we reverse Hansen' s conviction and remand for dismissal of the

charge with prejudice. With this resolution, it is not necessary to address Hansen' s other claims.

                                                FACTS


       On July 26, 2013, Hansen sold six pieces of "750 MCM" heavy -gauge copper wire,

totaling 346   pounds and about   150 feet, to Butcher'    s   Scrap & Metal, a metal recycler in

Hoquiam, for $865. Hansen     arrived at   Butcher'   s with an associate,   later identified   as   Eric Maki.
No. 45961 -2 -II



He and Maki had worked together in the salvage business for about five years and had often


stripped and sold large quantities of wire. Hansen provided his driver' s license as identification,


and Butcher' s kept a copy. A Butcher' s employee became suspicious and called the Hoquiam

police. Detective David Blundred visited Butcher' s, obtained a copy of the receipt,

photographed the wire, and took a sample.


        On August 9, 2013, Tyrone Palmer, an employee of the Bank of the Pacific, visited


 Carlson'   s   Mill," a vacant sawmill the bank owned about five miles south of the town of Neilton.


Palmer saw that someone had opened the concrete lids of certain underground vaults on the mill


premises, and that no wire remained in the conduits to which the vaults provided access, which


ran from a transformer to the mill' s dry kiln. When Palmer had last visited the mill, on July 6,

2013, he had not noticed any problem with the vaults. Palmer had never looked inside the vaults

before, however, and had no personal knowledge that the conduits ever contained any wire.

Palmer informed Grays Harbor County Sheriff' s Deputy Sean Gow, who visited the mill with

Palmer and took photographs.


        Grays Harbor County Sheriff' s Detective Sergeant Brad Johansson visited Hansen shortly

thereafter to    ask " about   the   wire   that had been   sold   to Butcher' s   Scrap   Metal." Verbatim Report


of Proceedings ( VRP) at 64- 65. Hansen' s home was about four miles from Carlson' s Mill.


Hansen immediately asked to go get dressed so Johansson could take him to jail. Johansson

replied that he just wanted to talk and that Hansen was not under arrest. Hansen then said that


 he knew that he made a mistake, and he wasn' t going to contest what he had done, and

 Johansson]      might as well go ahead and        take   him to jail,"   adding that he would take

responsibility for what he had done. VRP at 65.




                                                             2
No. 45961 -2 -II



           Johansson placed Hansen under arrest and gave him the Miranda' advisements. While


they waited for another officer to arrive to take Hansen to jail, Hansen told Johansson the

following story about how he had acquired the wire:

           Hansen]     said   that Mr. Maki    had    called   him late   at night ...   and asked him to pick
           Maki] up ...       south of Carlson' s Mill on Highway 101, and they were just south of
           Highway      101. [ Hansen] pulled over, Mr. Maki was on the side of the road, he had

           all the wire on the side of the road, hidden in the brush, and then they loaded the
           wire up, put it in his car, and took it back to his house.... [ T] hey then sold it at
           Butcher'   s ...   the next day.

VRP   at   68.   Johansson asked whether the wire came from a different vacant sawmill, where


Hansen had recently done salvage work, and Hansen denied it.

           Johansson then confronted Maki with Hansen' s story. After Maki " vehemently denied"

it, Johansson interviewed Hansen and Maki together. VRP at 69. Hansen immediately admitted

that he had lied, but invoked the right to counsel when asked why.

                                              PROCEDURAL HISTORY


           The State     charged   Hansen     with second      degree trafficking in     stolen   property. 2   Hansen


stipulated that he made his statements to Johansson voluntarily and after being properly advised

of his rights, and the court found them admissible pursuant to CrR 3. 5. During the hearing at

which the trial court accepted the stipulation, however, defense counsel made clear that he




  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).

2 Although the information identified the charge as second degree trafficking in stolen property,
and the statutory provision cited, RCW 9A.82. 055, requires the State to prove only that the
defendant recklessly trafficked in stolen property, the information alleged that Hansen " did
knowingly traffic in stolen property," conduct amounting to first degree trafficking in stolen
property. Clerk' s Papers at 1; RCW 9A.82. 050. The State never filed an amended information.
Because we hold the evidence insufficient to sustain even the lesser charge, the apparent error
has   no   bearing    on our resolution of     this   appeal.
No. 45961 -2 -II



wished to preserve a corpus delicti challenge to the admission of Hansen' s statements, and the


court noted that the stipulation applied only to admissibility under CrR 3. 5.

       Hansen pled not guilty, waived his jury rights, and proceeded to trial. Immediately

before trial, the court inquired as to the admissibility of Hansen' s pretrial statements, and defense

counsel again raised the corpus delicti issue:

                 We                       day we did that, Your Honor was ... the judge
                       entered an order....   The

        at the time, I said we were preserving the issue of admissibility under corpus
        delicti.... And the only issue that I preserved [ at the pretrial hearing] was basic
        admissibility of any statement under corpus delicti.

VRP at 3- 4. Defense counsel did not raise a corpus delicti challenge when Johansson testified to


Hansen' s statements, however, or subsequently argue the issue.

        At trial, a Butcher' s employee, Palmer, and various law enforcement officials testified to


the facts as set forth above. Two employees of Grays Harbor Public Utility District (PUD)

testified that, according to their records, at least some of the conduits leading to the mill' s dry

kiln had once contained insulated 750 MCM copper wire and that they had removed similar wire

from the PUD     substation   serving the   mill   in February   or   May   2013.   The PUD employees made


clear that they did not remove any wire from the mill' s conduits.

        Commercial electrician Brad Jones testified that Palmer asked him to inspect the mill and

prepare an " estimate on     the   cost of replacement, and what       exactly it   would   take to get ...   the dry

kilns back up    and   running."   VRP at 28. Jones testified that 750 MCM copper wire is commonly

used in industrial sites throughout Washington.

        Maki testified that the night before he and Hansen visited Butcher' s, he stayed in a tent


on Hansen' s property. Hansen arrived the day of the sale with the wire in the trunk of his vehicle

and asked Maki to strip the insulation from it. Maki had often worked with Hansen to salvage

much   larger   quantities and thought    this " unremarkable."       VRP at 56, 59. Maki did not recall if


                                                         11
No. 45961 -2 -II



Hansen ever said where he obtained the wire, but maintained that his and Hansen' s salvage work


had   always    been " legal"   and " clean."     VRP at 61.


          The defense argued in closing that the State had presented " no evidence that this wire

was stolen,"     let alone that Hansen knew it was stolen when he sold it to Butcher' s. VRP at 71-

77. Defense counsel argued that Hansen' s statements to Johansson established at most that he


 later   realized maybe    he   made a mistake and [       decided to] take responsibility," VRP at 76, but


never specifically argued that the court should not consider the statements under the corpus

delicti rule.


          The trial court found that the State had proved each element of the charge beyond a


reasonable      doubt, noting that "[ t] he State does not have to prove that the wire sold to Butcher' s


was removed       from the   premises of    the   mill."   VRP at 79- 80; Clerk' s Papers ( CP) at 16- 20. The


court acknowledged that the information alleged that Hansen knowingly trafficked in stolen

property, and found that Hansen had done so. In making its findings, the trial court explicitly

relied on Hansen' s statements to Johansson tending to show consciousness of guilt.

          The sentencing court imposed the maximum standard -range sentence for the charge, and

Hansen appealed.


                                                      ANALYSIS


          Hansen argues that the State failed to establish the corpus delicti of trafficking in stolen

property independently of his statements to Johansson, and that his conviction therefore rests on

insufficient evidence. The State counters that the evidence presented tending to show that

Hansen sold wire around the same time and place that Palmer noticed the same gauge of wire


missing from the mill suffices to establish the corpus delicti, and that this evidence, together with

Hansen'    s statements, supports     the   conviction.     After setting forth the   standard of review, we   turn
No. 45961 -2 -II



to Hansen' s corpus delicti challenge. Concluding that the corpus delicti rule precludes

consideration of Hansen' s incriminating statements, we then consider whether his conviction

rests on sufficient evidence.



                                  I. STANDARD OF REVIEW AND GOVERNING LAW


          In evaluating the sufficiency of the evidence supporting a criminal conviction, we review

the evidence in the light most favorable to the State. State v. Ehrhardt, 167 Wash. App. 934, 943,

276 P.3d 332 ( 2012) ( citing State            v.   Drum, 168 Wash. 2d 23, 34, 225 P.3d 237 ( 2010)). We ask


     whether any rational fact finder could have found the essential elements of the crime beyond a

reasonable       doubt."'    Drum, 168 Wash. 2d at 34- 35 ( quoting State v. Wentz, 149 Wash. 2d 342, 347, 68
P.3d 282 ( 2003)).         An appellant who claims that insufficient evidence supports his conviction


 admits    the truth   of    the State'   s evidence and all reasonable     inferences therefrom." Ehrhardt, 167
Wash. App. at 943 ( citing Drum, 168 Wash. 2d at 35).

          Where " the inferences and underlying evidence are strong enough to permit a rational

fact finder to find guilt beyond a reasonable doubt, a conviction may be properly based on

 pyramiding inferences."'           State v. Bencivenga, 137 Wash. 2d 703, 711, 974 P.2d 832 ( 1999)


 quoting 1 CLIFFORD S. FISHMAN, JONES ON EVIDENCE: CIVIL                       AND   CRIMINAL § 5. 17 at 450 ( 7th


ed.    1992)).    Inferences drawn from circumstantial evidence " must be reasonable and cannot be


based    on speculation."        State    v.   Vasquez, 178 Wash. 2d 1, 16, 309 P.3d 318 ( 2013) (    citing Jackson

v.   Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 ( 1979)).               A jury may properly

infer the mental element of an offense " from the conduct where it is plainly indicated as a matter

of    logical probability." State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 ( 1980).


          The corpus delicti rule requires the State to present evidence, independent of the


accused' s       incriminating    statements, "       sufficient to support the inference that there has been a




                                                                 IN
No. 45961 -2 -II



criminal act."   State   v.   Brockob, 159 Wash. 2d 311, 327, 150 P.3d 59 ( 2006), as amended, (Jan. 26,


2007).   Specifically, " the State must present evidence independent of the incriminating statement

that the crime a    defendant described in         the     statement    actually   occurred."    Brockob, 159 Wash. 2d at


328. That is, "[ t] he State' s evidence must support an inference that the crime with which the


defendant   was charged was committed."                Brockob, 159 Wash. 2d at 329. The Brockob court


articulated the relevant standard as follows:


                    In determining whether there is sufficient independent evidence under the
         corpus delicti rule, we review the evidence in the light most favorable to the State.
         The independent evidence need not be sufficient to support a conviction, but it must
         provide prima facie corroboration of the crime described in a defendant' s
         incriminating       statement.    Prima facie corroboration of a defendant' s incriminating
         statement exists         if the independent       evidence supports        a "`   logical and reasonable
         inference'    of   the facts   sought   to   be   proved." [    State v. Aten, 130 Wash. 2d 640, 656,
         927 P.2d 210 ( 1996) (        quoting State v. Vangerpen, 125 Wash. 2d 782, 796, 888 P.2d
1177 ( 1995))].


                    In addition to corroborating a defendant' s incriminating statement, the
         independent        evidence "`    must be consistent with guilt and inconsistent with a[]
         hypothesis     of    innocence."' [     Aten, 130 Wn.2d] at 660 ( quoting State v. Lung, 70
Wash. 2d 365, 372, 423 P.2d 72 ( 1967)).                     If the independent evidence supports
          reasonable and logical inferences of both criminal agency and noncriminal cause,"
         it is insufficient to corroborate a defendant' s admission of guilt. [Aten, 130 Wash. 2d
         at 660].


Brockob, 159 Wash. 2d           at   328- 29 ( emphasis   omitted) ( footnotes and some citations omitted) ( second




alteration in original).




                                                                7
No. 45961 -2 -II



                              II. CORPUS DELICTI OF TRAFFICKING IN STOLEN PROPERTY'


           The State maintains that, to establish the corpus delicti of trafficking in stolen property,

     a] ll that is necessary is for the State to establish prima facia [ sic] evidence that the property

was stolen."       Br. of Resp' t at 12. From this, the State argues that it established the corpus delicti

here by presenting evidence giving rise to a reasonable inference that someone stole wire similar

to that which Hansen sold at around the same time and place as the sale. Under Brockob, 159
Wash. 2d 311, more is required to establish corpus delicti.


           The Brockob court considered three consolidated appeals, the first two involving intent to

manufacture methamphetamine. 159 Wash. 2d     at   319, 321.    In the first appeal, store security

observed       Brockob shoplifting 15 to 30                 packages of "Sudafed,"          detained him, and summoned




 We have held in a number of cases that a defendant may not raise a corpus delicti challenge on
appeal absent a timely objection in the trial court. State v. C.D. W., 76 Wash. App. 761, 764, 887
P.2d 911 ( 1995);           accord,   State   v.   Dodgen, 81 Wn.         App.    487, 492- 94, 915 P.2d 531 ( 1996); State
v.   McConville, 122 Wn.             App. 640,       648- 50, 94 P.3d 401 ( 2004);         State v. Page, 147 Wash. App.
849, 855, 199 P.3d 437 ( 2008).                Notably, in State v. Grogan, 147 Wash. App. 511, 519, 195 P.3d
1017 ( 2008) ( Grogan I); we declined to reach a corpus delicti challenge raised for the first time
on appeal, relying on Dodgen.. In State v. Dow, however, our Supreme Court subsequently made
clear that the rule pertains both to the admissibility of a defendant' s statements and to the
sufficiency       of   the   evidence    supporting         a conviction.    168 Wash. 2d 243, 249, 252- 53, 227 P.3d
1278 ( 2010).
              Our Supreme Court then remanded Grogan I to our court to reconsider the decision in
light    of   Dow. State       v.   Grogan, 168 Wash. 2d 1039, 234 P.3d 169 ( 2010). On remand, we
addressed Grogan' s corpus delicti challenge on the merits. State v. Grogan, 158 Wash. App. 272,
273- 74, 246 P.3d 196 ( 2010) ( Grogan II). Subsequently, we addressed on the merits an

apparently unpreserved corpus delicti challenge in State v. Witherspoon, 171 Wash. App. 271, 289-
90 & n. 7, 315, 286 P.3d 996 ( 2012), aff'd, 180 Wash. 2d 875 ( 2014), noting that our Supreme Court
had     also   apparently done       Riley, 121 Wash. 2d 22, 31- 32, 846 P.2d 1365 ( 1993). Thus,
                                       so   in State   v.

it appears that C.D. W., Dodgen, McConville, Page, and Grogan I are no longer good law on the
preservation question, and that a criminal defendant may raise the corpus delicti rule for the first
time on appeal as part of a challenge to the sufficiency.of the evidence under RAP 2. 5( a)( 2).
              Regardless, this was a bench trial, and Hansen raised the corpus delicti issue with the
court twice during the proceedings. Thus, even under the apparently erroneous preservation
requirement,        Hansen sufficiently             apprised   the trial   court of   the   corpus   delicti issue: " a defendant
does not waive his right to challenge admission of his confession where the issue has been raised
at some point in the trial court." McConville, 122 Wash. App. at 648.
No. 45961 -2 -II



police. 159 Wash. 2d at 318- 19. The responding officer questioned Brockob, who admitted that he

stole   the   pills on   behalf of   someone who planned                to   make methamphetamine. 159 Wash. 2d at 319.


The State charged Brockob with possession of ephedrine or pseudoephedrine with intent to


manufacture methamphetamine. 159 Wash. 2d at 319. Testimony at trial established that Sudafed

is   used   to   manufacture methamphetamine. 159 Wash. 2d at 319, 331.


            In the second appeal, a police officer arrested an individual, Dusten Gonzales, during a

traffic stop, searched the vehicle, and discovered three bottles of ephedrine tablets and several

unused coffee        filters. 159 Wash. 2d           at   320- 21.   The officer seized another bottle of ephedrine


tablets from Gonzales'         s companion. 159 Wash. 2d       at   321.   Gonzales later admitted that he had


obtained the pills for someone who planned to make methamphetamine and sell some of the drug

to Gonzales. 159 Wash. 2d       at    321.    The State charged Gonzales with attempted manufacture of


methamphetamine. 159 Wash. 2d at 321- 22. Expert testimony established that both ephedrine

tablets     and coffee    filters   are   commonly        used    in   methamphetamine       manufacturing. 159 Wash. 2d at


322.


            The court held the evidence sufficient to establish the corpus delicti as to Gonzales, but

not as    to Brockob.. 159 Wash. 2d             at   330- 33. The facts that Gonzales also possessed coffee filters


and was working with another to purchase ephedrine in excess of the legal limit gave rise to a

reasonable        inference that he intended to            manufacture methamphetamine. 159 Wash. 2d at 333.


The court could thus properly consider Gonzales' s statements in evaluating the sufficiency of the

evidence. 159 Wash. 2d at 339.


            On the other hand, that Brockob stole more Sudafed than he could legally possess did

not, without more, give rise to a reasonable inference that he intended to manufacture

methamphetamine.            Instead, " the        State' s independent evidence proved only that Brockob



                                                                       E
No. 45961 -2 -II



intended to     steal   Sudafed." 159 Wash. 2d at 332. The court based its holding " on the fact that the

State' s [ independent] evidence was insufficient to support an inference that [ Brockob]


committed      the   crime with which      he   was charged." 159 Wash. 2d at 332. The court ultimately

reversed Brockob' s conviction, holding that

         viewing the        evidence    in the light   most   favorable to the State[,
                                                                      n] o rational jury
         would have found that Brockob intended to manufacture methamphetamine merely
         because he shoplifted some Sudafed, even though it is known to be used to
         manufacture methamphetamine, absent some other evidence.
159 Wash. 2d at 338.


         In the third appeal, one Jeremy Cobabe attempted to take a compact disc/ digital video

disc ( CD/ DVD) player from a house in the presence of the roommate of the player' s owner and


used force when the roommate tried to stop him. Brockob, 159 Wash. 2d at 324. After his arrest,

Cobabe made incriminating statements to police. Brockob, 159 Wash. 2d at 324- 25. At trial, the

player' s owner testified that Cobabe had permission to take it, but the jury nonetheless found

Cobabe guilty of robbery. Brockob, 159 Wash. 2d at 326. After noting that the robbery statute

requires proof       that the defendant " intended to take property           against      the   will   of its   owner,"   the



Brockob court held the independent evidence insufficient to establish the corpus delicti because

 the   facts   suggested an     innocent hypothesis for the        events;"   that is, "   the testimony suggested


Cobabe may have had permission to take the CD/ DVD player." 4 159 Wash. 2d at 334- 35. The
court thus concluded that " the independent evidence was insufficient to corroborate Cobabe' s


incriminating statement under the corpus delicti rule because the independent evidence supports

hypotheses      of   both   guilt and   innocence."    Brockob, 159 Wash. 2d at 335.




4 The court ultimately affirmed Cobabe' s conviction because, even without his incriminating
statements to police, the evidence sufficed to support the jury' s verdict. Brockob, 159 Wash. 2d at
340- 41.

                                                              10
No. 45961 -2 -II



        Similarly, in Aten, 130 Wash. 2d at 656- 63, on which the Brockob court heavily relied,

Brockob, 159 Wash. 2d at 328- 30, 334- 35, our Supreme Court considered whether the sudden death


of a healthy infant by acute respiratory failure established the corpus delicti of homicide for

purposes of a manslaughter conviction. The mother had made incriminating statements, but the

autopsy   could not   determine    whether suffocation or "           Sudden Infant Death Syndrome," the


 leading cause of death for apparently healthy infants who are between the ages of one week and

one year,"   caused the baby' s death. Aten, 130 Wash. 2d at 661- 62. The court acknowledged that

the evidence gave rise to a reasonable inference of criminal negligence, but held that " the corpus

delicti is not established when independent evidence supports reasonable and logical inferences


of both criminal agency and noncriminal cause" and thus declined to consider the mother' s

statements in evaluating the sufficiency of the evidence. Aten, 130 Wash. 2d at 659=60, 667.

          Our recent decision in State v. Green, 182 Wash. App. 133, 143- 45, 328 P.3d 988, review

denied, 337 P.3d 325 ( 2014), is also instructive. The defendant was convicted of manslaughter


for the shooting death of her husband, William. In deciding that the State had established the

corpus delicti of homicide where Green claimed her husband had committed suicide, the court

considered various pieces of independent evidence:


           1) William died of a gunshot wound to the front of his head; ( 2) Green was covered
          with   blood   when   the    officers   arrived; (    3)   Green did not appear upset or overly
          emotional   after the shooting; ( 4) Williams' s right hand was wrapped around the

          gun' s cylinder, which would be an unusual way of holding a gun to commit suicide;
           5) Detective Doremus testified that the lack of blood spatter on William' s left
          thumb indicated that it was on the outside, not the inside, of the trigger guard; and
           6) Dr. Fino testified that the blood spatter evidence was consistent with the theory
          that someone other than William pulled the trigger.

Green, 182 Wn.      App.   at   144.   Significantly, we held that " the first four pieces of evidence do not

constitute independent evidence that Green shot William" because they " are not inconsistent

with   Green' s innocence,"      and   they   thus "   cannot   satisfy the   corpus   delicti   rule."   Green, 182 Wash.
11
No. 45961 -2 -II



App.   at   144 ( citing Brockob, 159 Wash. 2d          at   329).    Only the blood spatter evidence, inconsistent

with   William pulling the trigger,        established     the    corpus   delicti.   Green, 182 Wash. App. at 144- 45.

            The force of these precedents is clear: the fact that the State' s evidence gives rise to a


reasonable inference that someone stole wire from the mill does not establish the corpus delicti


of trafficking in stolen property. Absent Hansen' s statements to Johansson, no evidence

consistent with guilt but inconsistent with a reasonable hypothesis of innocence connects the


theft with the wire Hansen sold to Butcher' s. Although the theft and the sale occurred in the


same geographical area, and likely around the same time, the uncontroverted testimony

established both that 750 MCM wire is commonly found in industrial sites and that Hansen

regularly salvaged metal from such sites. Thus, Hansen could well have legitimately obtained

such wire from a different facility in the ordinary course of his employment.

            Furthermore, even were we to agree that the independent evidence gave rise to a


reasonable inference that Hansen sold wire stolen from the mill, absent Hansen' s statements,


nothing suggests that he had reason to suspect that the wire was stolen at the time he sold it.

That is, Hansen could just as likely have obtained the wire under circumstances in which a

reasonable person would not recognize a substantial risk that it was stolen.


            Viewed in the light most favorable to the State, the " independent evidence supports

reasonable and        logical inferences    of    both   criminal      agency   and noncriminal cause."   4ten, 130
Wash. 2d      at   660. Put   another   way, " the independent evidence supports hypotheses of both guilt and


innocence."        Brockob, 159 Wash. 2d        at   335.    Thus, the independent evidence is perfectly consistent

with the charged crime not having occurred at all. Absent Hansen' s incriminating statements, it

appears just as likely that Hansen sold wire he had legitimately obtained, or that he sold stolen




                                                                  12
No. 45961 -2 -II



wire without knowledge of circumstances that would make a reasonable person aware of a


substantial risk that the wire was stolen, as it does that he recklessly trafficked in stolen property.

          The State charged Hansen with trafficking in stolen property, not theft. Contrary to the

State'   s assertion,   then, the   fact that the    evidence establishes       the   corpus   delicti   of   theft is   not "[   a] ll


that is necessary,"      Brief of Respondent at 12, to allow us to consider Hansen' s statements: the


State needed to present evidence sufficient " to support an inference that he committed the crime


with which     he   was charged."      Brockob, 159 Wash. 2d at 332. Furthermore, if "the independent


evidence supports        hypotheses     of   both   guilt and   innocence," the State has not established the


corpus delicti. Brockob, 159 Wash. 2d at 335. Here, the independent evidence falls well short of


establishing the corpus delicti under these standards.

                                         III. SUFFICIENCY OF THE EVIDENCE


           The State failed to establish a prima facie case that Hansen recklessly trafficked in stolen

property, and the corpus delicti rule therefore precludes us from considering Hansen' s

incriminating statements in evaluating the sufficiency of the evidence. Brockob, 159 Wash. 2d at

338- 39; Dow, 168 Wash. 2d at 249. The relevant statute required the State to prove that Hansen

sold stolen    property, that is, " property ...        obtained      by   theft, robbery,   or extortion."       RCW


9A. 82. 010( 16); . 055.     The statute required also that he had done so recklessly, that is, that he

both " kn[ ew] of and disregard[ ed] a substantial risk that" the property sold was stolen, and that

his " disregard of such substantial risk [ was] a gross deviation from conduct that a reasonable


person would exercise         in the   same situation."         RCW 9A.08. 010( c); RCW 9A.92. 055. Absent


Hansen' s statements to Johansson, the evidence establishes only that Hansen, a metal salvager,

sold commonly available wire to a recycler at roughly the same time that Palmer noticed the

same kind of wire missing from the mill.



                                                                 13
No. 45961 -2 -II



         Viewing this evidence in the light most favorable to the State, no rational trier of fact

could   find beyond    a reasonable     doubt that Hansen ( 1)   sold stolen wire or ( 2),   assuming that he

did so, that he was criminally reckless as to whether the wire was stolen. Other than Hansen' s

statements, no evidence gives rise to a reasonable inference that, at the time of the sale, he ( 1)

knew of a substantial risk that the wire was stolen or (2) disregarded that risk under


circumstances amounting to a gross deviation from the conduct of a reasonable person in the

same situation.    See State    v.   Couet, 71 Wash. 2d 773, 775, 430 P.2d 974 ( 1967) ( holding       that " bare

possession of recently stolen property alone is not sufficient to justify a conviction" requiring

proof   that the defendant knew the property        was stolen).   The evidence is thus insufficient as to


two essential elements of the charge.


         We reverse Hansen' s conviction and remand for dismissal of the charge with prejudice.


Resolving the appeal on this ground, we decline to address the remainder of Hansen' s claims.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                              BRGEN

 We concur:




    HA1 S      C. J.




 SUTTON, J.




                                                         14